             Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
EDWIN GREGORIO,                                                        :
                                                                       :
                                      Plaintiff,                       :
                                                                       :
                   -against-                                           :
                                                                       :   COMPLAINT
EL BANDIDO RESTAURANT INC. d/b/a EL                                    :
BANDIDO, and TONATIUH TELLO                                            :
                                                                       :
                                      Defendants.                      :
---------------------------------------------------------------------- X

        Plaintiff Edwin Gregorio (“Plaintiff” or “Gregorio”) by his attorneys Pechman

Law Group PLLC, complaining of defendants El Bandido Restaurant Inc. d/b/a El

Bandido (“El Bandido”), and Tonatiuh Tello (“Tello”) (collectively, “Defendants”),

alleges:

                                      NATURE OF THE ACTION

        1.       Edwin Gregorio worked as a preparation cook at El Bandido Restaurant in

Middletown, New York for three years, sometimes working as many as sixty-six hours

per week. Throughout his employment with El Bandido, Gregorio never received

overtime wages at time and a half for hours worked over forty in a workweek. He also

did not receive spread-of-hours pay when he worked shifts longer than ten hours per

workday. In addition, Gregorio did not receive a wage notice upon his hiring or when

his rates of pay changed, and he did not receive accurate wage statements with each

payment of his wages.

        2.       Gregorio brings this action pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”), the New York Labor Law § 190 et seq. (“NYLL”), and the

New York State Wage Theft Prevention Act (“WTPA”) seeking injunctive and declaratory

relief against Defendants’ unlawful actions and to recover unpaid overtime wages,
           Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 2 of 9



spread-of-hours pay, liquidated and statutory damages, pre- and post-judgment interest,

and attorneys’ fees and costs.

                                    JURISDICTION

      3.      This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C.

§ 216(b), 28 U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over Plaintiff’s

claims under the NYLL pursuant to 28 U.S.C. § 1367.

                                         VENUE

      4.      Venue is proper in the United States District Court, Southern District of

New York pursuant to 28 U.S.C. § 1391, as all facts alleged in this Complaint occurred at

El Bandido of Middletown, located in the Southern District of New York.

                                       THE PARTIES

Plaintiff Edwin Gregorio

      5.      Gregorio resides in Orange County, New York.

      6.      Defendants employed Gregorio from approximately January 2016 through

February 15, 2019.

      7.      Throughout his employment, Gregorio was engaged in the production or

in the handling or selling of, or otherwise working on, goods or materials that have been

moved in or produced for commerce.

      8.      Throughout his employment, Gregorio was an employee within the

meaning of the FLSA and NYLL.

Defendant El Bandido Restaurant Inc. d/b/a El Bandido

      9.      Defendant El Bandido Restaurant Inc. is a New York corporation that owns,

operates, and does business as El Bandido, a Mexican restaurant located at 536 East Main

Street, Middletown, NY 10940.


                                            2
         Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 3 of 9



       10.    El Bandido has employees engaged in commerce or in the production of

goods for commerce and handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

       11.    El Bandido had an annual gross volume of sales in excess of $500,000 within

the three years prior to the filing of this Complaint.

       12.    El Bandido is an “enterprise engaged in interstate commerce” within the

meaning of the FLSA.

Defendant Tonatiuh Tello

       13.    Upon information and belief, Defendant Tonatiuh (“Tony”) Tello is the

owner and manager of El Bandido Restaurant Inc. d/b/a El Bandido.

       14.    Throughout Gregorio’s employment, Tello hired and fired employees of El

Bandido, including Gregorio.

       15.    Throughout Gregorio’s employment, Tello was regularly present at El

Bandido and directed how employees, including Gregorio, performed their duties and

assignments. For example, Tello would direct Gregorio to prepare certain meats and

vegetables for each night’s service.

       16.    Tello determined Gregorio’s wage rates and set his work schedules

throughout his employment at El Bandido.

       17.    Tello exercises sufficient control over the operations at El Bandido to be

considered Gregorio’s employer under the FLSA and NYLL.

                               FACTUAL ALLEGATIONS

Gregorio’s Work Duties

       18.    Throughout his employment with Defendants as a preparation cook,

Gregorio’s responsibilities included cutting and preparing ingredients for food service,


                                              3
           Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 4 of 9



reheating soups and rice from previous services for reuse, washing dishes and utensils,

and cleaning the kitchen at the end of each service.

Gregorio’s Wages and Hours Worked

      19.     Throughout his employment with Defendants, Gregorio worked

approximately six days a week, Friday to Wednesday, from approximately 9:00 a.m. to

11:00 p.m., with a daily break from 2:00 p.m. to 5:00 p.m. Accordingly, Gregorio worked

approximately sixty-six hours per workweek during his employment.

      20.     From the beginning of his employment with Defendants through

approximately December 7, 2017, Gregorio was paid a weekly salary of $477.10.

      21.     From approximately December 8, 2017 through August 30, 2018, Gregorio

was paid a weekly salary of $542.80.

      22.     From approximately August 31, 2018 through September 27, 2018, Gregorio

was paid a weekly salary of $564.50.

      23.     From approximately September 28, 2018 through the end of his

employment with Defendants, Gregorio was paid a weekly salary of $586.18.

      24.     Throughout his employment, Gregorio was only paid his designated

weekly salary, regardless of the total amount of hours worked. For example, for the pay

period beginning on December 7, 2018, and ending on December 13, 2018, Gregorio

worked sixty-six hours but was only paid the weekly salary for that period, totaling

$586.18.

      25.     Throughout his employment, Defendants did not pay Gregorio spread-of-

hours pay of an extra hour of pay at the statutory minimum wage rate when his workday

spanned over ten hours.




                                            4
         Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 5 of 9



       26.      Throughout his employment, Gregorio received his wages without

accurate accompanying wage statements.

       27.      Defendants did not furnish Gregorio with a wage notice when he was hired

by Defendants or whenever his rate of pay changed.


                                      FIRST CLAIM
                             (FLSA – Unpaid Overtime Wages)

       28.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       29.      Defendants were required to pay Plaintiff one and one-half (1½) times his

regular hourly wage rates for all hours worked in excess of forty per workweek pursuant

to the overtime wage provisions set forth in the FLSA, 29 U.S.C. § 207 et seq.

       30.      Defendants have failed to pay Plaintiff overtime wages to which he is

entitled under the FLSA.

       31.      Defendants have willfully violated the FLSA by knowingly and

intentionally failing to pay Plaintiff overtime wages.

       32.      Due to Defendants’ violations of the FLSA, Plaintiff is entitled to recover

unpaid overtime wages, liquidated damages, pre- and post-judgment interest, and

attorneys’ fees and costs of the action.

                                   SECOND CLAIM
                            (NYLL – Unpaid Overtime Wages)

       33.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       34.      Under the NYLL and supporting NYDOL regulations (i.e., 12 N.Y.C.R.R.

Part 146), Defendants were required to pay Plaintiff one and one-half (1½) times his

regular hourly wage rates per hour worked in excess of forty per workweek.

                                              5
          Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 6 of 9



       35.      Defendants have failed to pay Plaintiff the overtime wages to which he was

entitled under the NYLL.

       36.      Defendants have willfully violated the NYLL by knowingly and

intentionally failing to pay Plaintiff overtime wages.

       37.      Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover unpaid overtime wages, liquidated damages, pre- and post-judgment interest,

and attorneys’ fees and costs.

                                     THIRD CLAIM
                               (NYLL – Spread-of-Hours Pay)

       38.      Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

       39.      Defendants willfully failed to pay Plaintiff additional compensation of one

hour’s pay at the basic minimum hourly wage rate for each day during which Plaintiff’s

shifts spread over more than ten hours.

       40.      By Defendants’ failure to pay Plaintiff spread-of-hours pay, Defendants

willfully violated NYLL Article 19, §§ 650, et seq., and the supporting NYDOL

Regulations, including, but not limited to, 12 N.Y.C.R.R. § 146-1.6.

       41.      Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to

recover his unpaid spread-of-hours pay, reasonable attorneys’ fees and costs of the action,

pre- and post-judgment interest, and liquidated damages.

                                    FOURTH CLAIM
                         (NYLL – Failure to Provide Wage Notices)

       42.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.




                                               6
         Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 7 of 9



       43.      Defendants failed to furnish Plaintiff with a notice at the time of hiring and

whenever his rates of pay changed reflecting the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL §

191; and anything otherwise required by law in violation of NYLL § 195(1).

       44.      Due to Defendants’ violation of NYLL § 195(1), Plaintiff is entitled to

recover from Defendants liquidated damages of $50 per workday that the violation

occurred, up to a maximum of $5,000, reasonable attorneys’ fees and costs, and

disbursements of the action, pursuant to NYLL § 198(1–b).

                                      FIFTH CLAIM
                  (NYLL – Failure to Provide Accurate Wage Statements)

       45.      Plaintiff repeats and incorporates all foregoing paragraphs as if fully set

forth herein.

       46.      Defendants failed to furnish Plaintiff with a statement at the end of each

pay period accurately reflecting: rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and

the number of overtime hours worked; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; and net wages; in violation of NYLL § 195(3).

       47.      Due to Defendants’ violation of the NYLL, § 195(3), Plaintiff is entitled to

recover from Defendants liquidated damages of $250 per workday, up to a maximum of

$5,000, reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

the NYLL § 198(1–d).



                                               7
           Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 8 of 9



                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                a.   declaring that Defendants have violated the overtime wage

provisions of the FLSA, NYLL, and NYDOL regulations;

                b.   declaring that Defendants have violated the spread-of-hours pay

provisions of the NYLL and NYDOL regulations;

                c.   declaring that Defendants violated the wage notice and wage

statement provisions of the NYLL and WTPA;

                d.   declaring that Defendants’ violations of the FLSA and NYLL were

willful;

                e.   enjoining future violations of the FLSA and NYLL by Defendants;

                f.   awarding Plaintiff damages for unpaid overtime wages and spread-

of-hours pay;

                g.   awarding Plaintiff liquidated damages pursuant to the FLSA and the

NYLL;

                h.   awarding Plaintiff statutory damages as a result of Defendants’

failure to furnish Plaintiff with wage notices and wage statements pursuant to the NYLL

and WTPA;

                i.   awarding Plaintiff pre- and post-judgment interest under NYLL;

                j.   awarding Plaintiff his reasonable attorneys’ fees and costs incurred

in prosecuting this action pursuant to the FLSA and the NYLL; and

                k.   awarding such other and further relief as the Court deems just and

proper.




                                            8
       Case 7:20-cv-10403-KMK Document 1 Filed 12/10/20 Page 9 of 9



Dated: New York, New York
       December 9, 2020
                                        PECHMAN LAW GROUP PLLC

                                        By: s/ Louis Pechman
                                            Louis Pechman
                                            Vivianna Morales
                                            488 Madison Avenue, 17th Floor
                                            New York, New York 10022
                                            Tel.: (212) 583-9500
                                            pechman@pechmanlaw.com
                                            morales@pechmanlaw.com
                                            Attorneys for Plaintiff




                                    9
